DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.         The terminal disclaimer filed on 05/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11008502 (Application No. 16/262216) has been reviewed and were approved on 05/17/21.  The terminal disclaimer has been recorded.

Response to Amendment
3.         Applicant's amendment filed on 09/20/21 have been fully considered and entered.

Response to Arguments
4.         Applicant's arguments filed on 09/20/21 have been fully considered but are moot in view of amendment. All previous rejections have been withdrawn.

Election/Restrictions
5.        Claims 1, 3-12, 14-19, 21, 45 are allowable. The restriction requirement to the claims 20, 46 directed to a non-elected invention/species as set forth in the previous Office action, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 20, 26 are directed to a non-elected invention/species, are rejoined because claims 20, 46 require all the limitations of an allowable claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
6.        Claims 1, 3-12, 14-21, 45-46 are allowed.

Reasons for Allowance 
7.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Brinkman (US 9822297), Dwarakanath (US
2016/0122626) and Barnes (US 2014/01 10305).
            Brinkman does not disclose the claim 1 feature “the concentrated liquid surfactant composition has a total additive concentration equal to the sum of the weight percent concentration of all surfactants and all co-solvents present in the concentrated liquid surfactant composition: wherein the concentrated liquid surfactant composition has a total polymer concentration equal to the sum of the weight percent concentration of all polymers present in the concentrated liquid surfactant composition; and wherein 
           Dwarakanath discloses the powder polymer while claim 1 require liquid polymer. Barnes discloses liquid polymer injected separately and not included in the hydrocarbon recovery composition. Accordingly, the closest prior arts do not disclose or suggest the claimed concentrated liquid surfactant composition.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/KUMAR R BHUSHAN/
Primary Examiner, Art Unit 1768